Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESONSE TO AMENDMENTS AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on November 12, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, and 16 are now amended.
Claim 17 is now canceled
New claims 23–25 are now added.
Claims 1, 2, 4, 5, 7–16, 18–20, and 23–25 are pending in the application. 
The status identifiers for claims 5 and 9 are incorrect. Claim 5 uses an invalid status identifier of “Currently Pending,” which is not one of the valid status identifiers listed under 37 C.F.R. § 1.121(c), while claim 9 uses the status identifier of “Previously Presented” despite being currently amended. However, “[t]o prevent delays in prosecution, the Office may waive certain provisions of 37 C.F.R. § 1.121 and accept alternative status identifiers not specifically set forth in 37 C.F.R. § 1.121(c).” MPEP § 714(II.)(C.) (citing Acceptance of Certain Non-Compliant Amendments Under 37 C.F.R. § 1.121(c), 1296 OG 27 (July 5, 2005)).
Since the November 12, 2020 version of claim 5 does not include any markings, and its text is identical to that of the previous version from May 5, 2020, the Examiner will accept the status of claim 5 as “(Previously presented)” in accordance with MPEP § 714. Likewise, since it is clear that the Applicant intended to amend claim 9, the Examiner will assume the status of claim 9 as “Currently Amended.” The Applicant is not required to submit a corrective compliant  amendments should revert back to the correct status identifier.
The Applicant contends that Cholkar does not anticipate at least the amended matter in claims 1, 2, 4, 5, 7, 9–14, and 16–19 (see Response 13), and the Examiner agrees. Accordingly, this ground of rejection is hereby withdrawn.
However, the change in scope brought on by the amendment necessitates a new ground of rejection under 35 U.S.C. § 103 for claims 1, 2, 4, 5, 7–9, 11–16, 18–20, and 23 being unpatentable over U.S. Patent Application Publication No. 2016/0349965 A1 (hereafter “Griffin”) in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”). Likewise, new claims 24 and 25 are obvious over Griffin, Cholkar, and two other respective references set forth in the rejection below. In addition, the amendment necessitates a new ground of rejection under 35 U.S.C. § 112(a) for the new matter now recited in claims 9–15 and 23.
Since all of the claims stand rejected, the application is not in condition for allowance, and the Office cannot grant the Applicant’s request for a notice thereof (Response 23) at this time.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on December 19, 2020 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 1 and 9 for having the following informalities. Appropriate correction is required.
Claim 1
Claim 1 now contains three informalities:
graphical user interface arrangement” (e.g. line 10, among others) because the Applicant deleted the word “graphical” from “first graphical user interface arrangement” on line 7, and introduced a similar term (“first user interface arrangement”) on line 5 of the claim. 
Second, as a result of the amendment establishing a new antecedent basis for “a first user interface arrangement” on line 5, the second recitation of the first user interface arrangement on line 7 needs a corresponding change to clarify that it is referring back to the first user interface arrangement mentioned on line 5. In other words, on line 7, “a first user interface arrangement” should be changed to “[[a]] the graphical user interface arrangement.”
Third, and also in lines 5 and 7 of claim 1, as a result of the amendment inserting the verb “cause” on line 5, the predicate verb “rendered” disagrees with the subject of the sentence. It should be changed to “cause a display . . . to be rendered on a display device.” 
Claim 9
The first two informalities identified above for claim 1 are also present in claim 9.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making 
 Claims 9–15 and 23 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9
The written description fails to disclose a single, second graphical user interface arrangement that includes all of the elements claimed for the second graphical user interface arrangement in claim 9. As a reminder, the Applicant would need to disclose a second user interface arrangement—i.e., one that is “second” relative to a first user interface arrangement from which the claimed transition occurred—with the following four elements (line numbers refer to the relative line numbers within the claim): 
(1) a first display area comprising:
a. the selected video stream moved to a second position (lines 18, 19, and 26)
	b. the content data; (lines 23–24) and

(2) a second display area comprising:
	a. elements for editing the content data (line 20);
	b. the content data; (lines 27–28)
However, the specification fails disclose a second graphical user interface arrangement comprising all four elements (1a, 1b, 2a, and 2b). FIGS. 5I–5J and paragraph 97 are apparently the most pertinent part of the disclosure, (see Response 12 (citing paragraph 97)) and will therefore be discussed. 

Moreover, if we are to believe that the “second display area” of claim 9 is meant to correspond to the “second display area 402” as described in paragraph 97, then that must mean the first display area of claim 9 corresponds to the “first display area 401” of paragraph 97 and FIG. 5J. However, the first display area 401 of FIG. 5J merely displays a file menu. A file menu is neither the selected video stream of (1a), nor is it the content data of (1b). Furthermore, even if we assume the Applicant meant to switch the two structures (e.g., so that the claim’s second display area corresponds to the disclosure’s first display area 401, and vice-versa), then the disclosure still falls short, because the first display area 401 of FIG. 5J lacks (2a) and (2b). 
The Examiner also looked elsewhere to see if any other embodiments might support claim 9, but FIG. 5J is the only embodiment that has a display area comprising both a video stream and content data within the same display area (video stream 551 and content data 501 are in display area 402). There is no other figure or description that has both elements in a single display area, as required by limitations (1a) and (1b).
Accordingly, claim 9 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 10–15
Claims 10–15 inherit the new matter of their parent claim 9, see 35 U.S.C. § 112(d), and are therefore rejected under 35 U.S.C. § 112(a) for reciting the new matter of their parent claim.
Claim 23
The specification fails to disclose “the transition from the first graphical user interface arrangement to the second graphical user interface arrangement . . . is restricted to the computing device associated with the selection of content data.” (Emphasis added).
Claim 23 is new, but none of the paragraphs that the Applicant relies upon for support (see Response 12) explicitly disclose actively restricting the transition to computing device associated with the selection of content data. Based on the interview held October 29, 2020 (See Interview Summary Record dated Nov. 3, 2020), the Examiner understands the Applicant believes support for this feature specifically comes from paragraph 19. But paragraph 19 does not say anything “restricting” which computer systems transition from the first to the second graphical user interface. In fact, paragraph 19 does not say anything about transitioning any graphical user interface. Paragraph 19 merely includes the following two sentences relevant to this discussion:
One participant can select a file, such as a PowerPoint file, and independently view the contents of the selected file while staying engaged with the displayed video stream of the teleconference session. Thus, even when a presenter of the teleconference session is displaying a particular slide of the PowerPoint file, other participants can browse through other sides, and even possibly edit the file, during the presentation.
(Spec. ¶ 19).
This passage fails to disclose claim 23 for several reasons.
First, the fact that one computer can “independently view the contents of [a] selected file” is not the same as restricting others from transitioning to a second graphical user interface for viewing the contents of a selected file. To the contrary, claim 23 recites the opposite of what is disclosed, because under claim 23, the question of whether other participants can transition to the second user interface is now directly dependent upon whether or not the computing device associated with the selection of content data has made the transition. That is, under claim 23, the 
Second, even if the “independent” vs. “restricted” distinction were somehow resolved, paragraph 19 says nothing about transitioning between the two graphical user interfaces recited in the claim. Paragraph 19 merely says that different participants may view the contents of files independently from one another. Remember: when claim 23 recites “the transition from the first graphical user interface arrangement to the second graphical user interface arrangement,” it inherits and refers back to parent claim 1’s recitation of the transition from the first graphical user interface arrangement to the second graphical user interface arrangement. Per the requirements that claim 23 inherits from claim 1, the transition to a second graphical user interface must include “a first display area of the second graphical user interface arrangement comprising a rendering of a second number of video streams at a second position and a second display area comprising interface elements for editing the content data of the at least one data type, wherein the first number of video streams is different than the second number of video streams.” But paragraph 19 says nothing about changing the number of video streams or the specific position of interface elements for editing content. Paragraph 19 merely says that it is possible for other participants to view and edit different portions of a file from the portion that the presenter is currently sharing.
Accordingly, claim 23 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 lacks antecedent basis for “the at least one video stream within the second display area,” because claim 1 explicitly recites the opposite, i.e., “the second graphical user interface arrangement having the first display area comprising the rendering of the second number of video streams.” The scope of claim 2 is therefore unclear, since it is ambiguous whether the video streams are to be rendered in the first display area or the second display area.
Second, claim 2 (via the limitations it inherits from claim 1) recites the broad recitation of “at least one video stream,” but also recites the “second number of video streams” (by virtue of incorporating the elements of its parent claim 1), which is the narrower statement of the range/limitation. This separately renders claim 2 indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is therefore rejected under 35 U.S.C. § 112(b) as indefinite. The Examiner recommends the following amendment to comply with 35 U.S.C. § 112(b):
2. The system of claim 1, wherein the selection of the content data comprises a selection of channel communication content, and the channel communication content is displayed within the [[first]] second display area of the second graphical user interface arrangement in conjunction with the display of the rendering of the selected video stream within the second display area.

2. The system of claim 1, wherein the selection of the content data comprises a selection of channel communication content
In accordance with MPEP § 2173.06, the Examiner will apply prior art to claim 2 as though its scope involves (1) selecting channel communication content as the content data, and (2) the channel communication content is displayed within the second display area of the second graphical user interface arrangement in conjunction with the display of the rendering of the selected video stream within the second display area.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

I.	GRIFFIN AND CHOLKAR TEACH CLAIMS 1, 2, 4, 5, 7–9, 11–16, 18–20, AND 23.
Claims 1, 2, 4, 5, 7–9, 11–16, 18–20, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0349965 A1 (hereafter “Griffin”) in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”).
Claim 1
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 
cause a display of a first display area of a first user interface arrangement comprising a rendering of a first number of video streams of a communication session 
“The processor 28, 32 is operative to generate a user interface screen for output, to a display device, during the video collaboration event. The user interface screen includes . . . at least one participant representation and at least part of the received video (block 64). Each participant representation may include a participant video/photo/avatar and/or a participant name.” Griffin ¶ 53. For example, in both embodiments shown in FIGS. 2 and 4, the entire area within a collaboration user interface screen 18 displays a rendering of at least five participants’ video streams. Griffin ¶¶ 35–36.
cause a display of a menu comprising a plurality of selectable elements, wherein individual elements of the plurality of selectable elements are associated with content data 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Specifically, a “representation of the notification of the content item(s) may be disposed (above, below, along side or in a list) with a participant representation of a participant who offered sharing the content item(s) with another participant(s) in the video collaboration event.” Griffin ¶ 55; see also FIGS. 2 and 4.
having a number of data types
As shown in FIGS. 2 and 4, each individual representation 40 is associated with a respectively different data type of content item, e.g., one proposed content item may be a file with at least one page, whereas another content item may comprise a video item. See Griffin ¶ 26 (“[t]he representation 40 of the proposed content may include a thumbnail of the content or a thumbnail of the first page of the content or a first frame of video (if the content is a video item) or a logo showing that content is being proposed.”); see also Griffin ¶ 13 (listing content items the collaboration system 10 is meant to share, such as “a document, image, slide or video”).

The Examiner observes the breadth of the Applicant’s word choice, “associated with.” The Applicant claims all possible “associations” between the computing device and the display device, and thus, this language does not require any sort of physical attachment between the computing device and the display device—they do not even need to be in the same room or building, as long as the prior art discloses some relationship of “association.”
To that end, Griffin discloses that each individual element (representation 40) represents respective content items that are each from a respective computing device associated with the display that renders the interface screen 18. Specifically, as shown in FIG. 1, each respective participant 12 uses his or her own respective computing device (client device 14) to offer each content item for sharing, and all of the client devices 14 are connected to the same collaboration server 16 and in the same session as the client device rendering the interface screen 18 mentioned above. See Griffin ¶¶ 18 and 20. Therefore, all of the client devices 14 are at least “associated with” the display that displays interface screen 18 by virtue of being co-members of the same collaboration session.
However, the Examiner further observes that even under a narrower interpretation of “associated with,” in which the display and computing device are part of the same overall computing system (e.g., a laptop), Griffin also discloses a mechanism that falls under this narrower interpretation: “the processor 32 of the client device 14 is operative such that the content item may be selected from a file manager.” Griffin ¶ 21.
receive a selection of content data of at least one data type of the number of data types;
“The content item(s) is selectable for presenting via the representation of the notification; and the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.

In response to receiving the selection at block 74, the system 10 is configured to “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60. FIG. 3 illustrates an exemplary second collaboration user interface screen falling within the scope of the claimed “second graphical user interface arrangement” for sharing the content items. See Griffin ¶ 37.
In contrast to the first user interface screen 18 (shown in either the FIG. 2 embodiment and/or the FIG. 4 embodiment), the second collaboration user interface screen 18 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4.
and a second display area comprising interface elements for 
“[T]he host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
wherein the first number of video streams is different than the second number of video streams, 
The rendering of a single participant 42 is in FIG. 3 is a different number from the five streams shown in FIGS. 2 and 4. 
cause an execution of one or more program modules 

And again, as mentioned above, the second collaboration user interface screen 18 in FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen in FIGS. 2 and 4.
concurrently with a rendering of the content data of the at least one data type within the second display area on the display device of the computing device associated with the selection of content data.
Meanwhile, concurrent with square at the bottom of the screen in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
Griffin does not appear to explicitly disclose “editing” the content data during the presentation. 
Cholkar, however, teaches a system configured to:
[display] interface elements for editing the content data of the at least one data type . . . and cause an execution of one or more program modules configured to edit the content data of the at least one data type, 
“In some examples, all participants may have the ability to edit the file so that they may all collaborate on a particular document. In some examples, the conversation participants may use various drawing tools to temporarily mark the document for all the other participants to see.” Cholkar ¶ 63. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool 
Claim 2
Griffin teaches the system of claim 1, 
wherein the selection of the content data comprises a selection of channel communication content, 
The specification does not provide a formal definition of “channel communication content,” nor is this term a special term of art in this field of endeavor. Accordingly, “channel communication content” is interpreted according to its plain meaning as extending to any content that can be provided over a channel of communication. In this case, Griffin teaches “processor 32 of the client device 14 is operative to send a notification that there is a content item for sharing with at least one other participant 12 to the collaboration server 16.” Griffin ¶ 23. Thus, when processor 32 “detect[s] selection of the content item(s) for presenting (block 72),” Griffin ¶ 60, the content item being selected is content that was communicated to the client device 14 via the notification channel of communication.
and the channel communication content is displayed within the first display area of the second graphical user interface arrangement in conjunction with the display of the rendering of the at least one video stream within the second display area.
“[T]he host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
Claim 4
Griffin teaches the system of claim 1, but does not explicitly disclose core controls for the communication session, the core controls comprising at least a first control for controlling a microphone of the system, a second control for controlling a speaker of the system, and a third control for exiting the communication session.
Cholkar, however, teaches a system wherein:

As shown in FIG. 7, the display of the second graphical user interface 700 includes, in addition to the file 702 and conversation object 402, a toolbar 308 that “provide the user with a number of selectable objects related to the conversation.” Cholkar ¶ 47.
the core controls comprising at least a first control for controlling a microphone of the system, 
“The operating user may further add new media types or new users to the present conversation by selecting an object 316 from the toolbar 308.” Cholkar ¶ 47. 
a second control for controlling a speaker of the system, 
“The user may select an object 314 on the toolbar 308 to increase or lower volume.” Cholkar ¶ 47.
and a third control for exiting the communication session.
“For example, the user may select an object 312 on the toolbar 308 to initiate or terminate communication with various users.” Cholkar ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure, and to further copy the core controls also taught therein. One would have been motivated to copy at least some of Cholkar’s functionality because Cholkar’s editing tools “may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 5
Griffin teaches the system of claim 1, wherein the instructions further cause the one or more processing units to: 

“If the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3, other participants can still propose alternate content to the host and to all or some of the other participants.” Griffin ¶ 38. Such a proposal is received in the form of “a notification” sent to the communication interface 26, 36. Griffin ¶ 52. 
and display a graphical element comprising at least a portion of the status message within the second display area of the second graphical user interface arrangement.
“Any content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
Claim 7
Griffin teaches the system of claim 1, 
wherein the first graphical user interface arrangement is configured to display the video streams in an edge-to-edge format
As shown in FIGS. 2 and 4, the arrangement of video streams is presented in full screen. See Griffin FIG. 2.
Griffin does not appear to explicitly disclose an arrangement in which the second display area of the second graphical user interface arrangement is at a reduced size relative to the edge-to-edge format.
Cholkar discloses the system of claim 1, 
wherein the first graphical user interface arrangement is configured to display the video streams in an edge-to-edge format, 
As shown in FIG. 6, in the first arrangement 600, the video stream is displayed from edge to edge of conversation container 304. See Cholkar FIG. 6

In contrast, as shown in the second arrangement 700, “any communication objects 402 associated with the conversation are reduced in size and placed below the shared screen 702,” and therefore, no longer displayed from edge to edge of conversation container 304. Cholkar ¶ 65 and FIG. 7.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure, and to further copy the core controls also taught therein. One would have been motivated to copy at least some of Cholkar’s functionality because Cholkar’s editing tools “may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 8
Griffin teaches the system of claim 1, wherein the instructions further cause the one or more processing units to: 
receive input data indicating a selection of an object of the content data, wherein the input data further indicates a gesture to share the object with one or more participants of the communication session; 
“The content item(s) is selectable for presenting via the representation of the notification; and the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.
retrieve the object of the content data from a storage device; 
Next, the processor will “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. In so doing, “it will be appreciated that in any of the implementations of the collaboration system 10, 
and communicate the object of the content data to one or more computing devices associated with the one or more participants of the communication session.
Finally, the processor is operative to “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 9
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 
receive at least one video stream of a communication session;
“The communication interfaces 26, 36 of the collaboration server 16 and the client devices 14, respectively, are operative to send and receive video as part of a video collaboration event (block 60).” Griffin ¶ 50.
cause a display of a first display area of a first user interface arrangement comprising a rendering of the at least one video stream within a first user interface arrangement rendered on a display device;

receive a selection of content data from a computing device associated with the display device displaying the first graphical user interface arrangement, 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Accordingly, “the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.
For example, as shown in FIG. 2, the content data includes two content items 40, and the presenter uses the same computer 10 that is currently displaying the two content items 40 to select the second content item 40.
the content data comprising at least one of channel communication data, chat communication data, image data, video data, or documents data;
As shown in FIGS. 2 and 4, each individual representation 40 is associated with a respectively different data type of content item, e.g., one proposed content item may be a file with at least one page, whereas another content item may comprise a video item. See Griffin ¶ 26 (“[t]he representation 40 of the proposed content may include a thumbnail of the content or a thumbnail of the first page of the content or a first frame of video (if the content is a video item) or a logo showing that content is being proposed.”); see also Griffin ¶ 13 (listing content items the collaboration system 10 is meant to share, such as “a document, image, slide or video”).
in response to receiving the selection of the content data having a data type, 

In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. Specifically, FIG. 3 illustrates the user interface screen that block 74 generates as collaboration user interface screen 18. Notably, Griffin explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
cause a transition from the first graphical user interface arrangement to a second graphical user interface arrangement having a first display area of the selected video stream moved to a second position 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, which includes the content item discussed above. Griffin ¶ 60. In contrast to the first user interface screen shown in FIG. 2, the second collaboration user interface screen 18 of FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4.
and a second display area comprising interface elements for 
Meanwhile, in the main portion of the collaboration user interface screen 18, “the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.

As part of sharing the content in blocks 74–76, “it will be appreciated that in any of the implementations of the collaboration system 10, the content being shared may be shared by any suitable mechanism, for example, but not limited to, by video stream or by file download or transfer.” Griffin ¶ 62.
cause a display of renderings of the content data, 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, see Griffin ¶ 60, which involves causing the FIG. 3 display of content renderings that will be discussed below:
wherein the content data is displayed within the first display area of the second graphical user interface arrangement, and display the rendering of the video stream within the first display area of the second graphical user interface arrangement 
Referring to the FIG. 3 example, the other one of the two content items is displayed together with the representation of participant 42. Griffin FIG. 3.
concurrently with the content data within the second display area of the second graphical user interface arrangement on the display device of the computing device associated with the selection of content data.
Meanwhile, concurrent with square at the bottom of the screen in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
Claim 11
Griffin, as combined with Cholkar, teaches the system of claim 9, wherein the selection of the content data comprises a selection of chat communication content, 
“According to the present example, the operating user chooses to vertically escalate a conversation to include chat functionality. Thus, while conversation participants may be involved in a voice and/or video call, they are able to type messages to each other as well.” Cholkar ¶ 66.

As shown in FIG. 8, the chat messages are displayed in region 802 of the new interface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add “chat communication content” to Griffin’s user interface, as taught by Cholkar. One would have been motivated to combine Cholkar with Griffin because “[m]anaging multiple applications and media types can often be a daunting task for a user,” Cholkar ¶ 5, and Cholkar’s user interface technique alleviates this problem.
Claim 12
Griffin teaches the system of claim 1, but does not explicitly disclose core controls for the communication session, the core controls comprising at least a first control for controlling a microphone of the system, a second control for controlling a speaker of the system, and a third control for exiting the communication session.
Cholkar, however, teaches a system wherein:
the display of the rendering of the at least one video stream within the second display area of the second graphical user interface arrangement comprises graphical elements for providing core controls for the communication session, 
As shown in FIG. 7, the display of the second graphical user interface 700 includes, in addition to the file 702 and conversation object 402, a toolbar 308 that “provide the user with a number of selectable objects related to the conversation.” Cholkar ¶ 47.
the core controls comprising at least a first control for controlling a microphone of the system, 

a second control for controlling a speaker of the system, 
“The user may select an object 314 on the toolbar 308 to increase or lower volume.” Cholkar ¶ 47.
and a third control for exiting the communication session.
“For example, the user may select an object 312 on the toolbar 308 to initiate or terminate communication with various users.” Cholkar ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure, and to further copy the core controls also taught therein. One would have been motivated to copy at least some of Cholkar’s functionality because Cholkar’s editing tools “may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 13
Griffin teaches the system of claim 9, wherein the instructions further cause the one or more processing units to: 
receive a status message indicating a status of the communication session; 
“If the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3, other participants can still propose alternate content to the host and to all or some of the other participants.” Griffin ¶ 38.
and display a graphical element comprising at least a portion of the status message within the second display area of the second graphical user interface arrangement. 
“Any content suggested by a participant will be seen . . . as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant 
Claim 14
Griffin teaches the system of claim 13, but does not explicitly disclose whether or not the status message could indicate a quality of the connection for the communication session. 
Cholkar, however, teaches the system of claim 13,
wherein the status message indicates a quality of connection for the communication session.
The icons 404–406 discussed in the above rejection of claim 13 indicate the quality of the connection, because they inform the user as to how many facets of the connection are available. “For example, if it is a voice only communication session, an icon 404 may indicate as such. An icon 406 may also indicate whether the voice communication session is muted.” Cholkar ¶ 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure, and to further copy the core controls also taught therein. One would have been motivated to copy at least some of Cholkar’s functionality because Cholkar’s editing tools “may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 15
Griffin teaches the system of claim 9, wherein the instructions further cause the one or more processing units to: 
receive input data indicating a selection of an object of the content data, wherein the input data further indicates a gesture to share the object with one or more participants of the communication session; 

retrieve the object of the content data from a storage device; 
As part of sharing the content in blocks 74–76, “it will be appreciated that in any of the implementations of the collaboration system 10, the content being shared may be shared by any suitable mechanism, for example, but not limited to, by video stream or by file download or transfer.” Griffin ¶ 62.
and communicate the object of the content data to one or more computing devices associated with the one or more participants of the communication session.
Finally, the processor 32 will “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 16
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 

“The communication interfaces 26, 36 of the collaboration server 16 and the client devices 14, respectively, are operative to send and receive video as part of a video collaboration event (block 60).” Griffin ¶ 50.
display a first display area of a first user interface arrangement comprising a rendering of a plurality of streams of a communication session within a first user interface arrangement rendered on a display device; 
“The processor 28, 32 is operative to generate a user interface screen for output, to a display device, during the video collaboration event. The user interface screen includes . . . at least one participant representation and at least part of the received video (block 64). Each participant representation may include a participant video/photo/avatar and/or a participant name.” Griffin ¶ 53. For example, in both embodiments shown in FIGS. 2 and 4, the entire area within a collaboration user interface screen 18 displays a rendering of at least five participants’ video streams. Griffin ¶¶ 35–36.
receive a selection of a program module for performing a category of functionality on content data from a computing device associated with the display device displaying the first graphical user interface arrangement; 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Accordingly, “the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.
For example, as shown in FIG. 2, the content data includes two content items 40, and the presenter uses the same computer 10 that is currently displaying the two content items 40 to select the second content item 40.
in response to receiving the selection of the program module, 
	cause a selection of one or more video streams from the plurality of video streams based on an activity 
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. Specifically, FIG. 3 illustrates the user interface screen that block 74 generates as collaboration user interface screen 18. Notably, Griffin explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
cause a transition from the first graphical user interface arrangement to a second graphical user interface arrangement having a first display area of the second graphical user interface arrangement of the one or more video streams moved to a second position 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, which includes the content item discussed above. Griffin ¶ 60. In contrast to the first user interface screen shown in FIG. 2, the second collaboration user interface screen 18 of FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4.
and a second display area comprising interface elements for 
Meanwhile, in the main portion of the collaboration user interface screen 18, “the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.

Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, see Griffin ¶ 60, which involves causing the FIG. 3 display of content renderings that will now be discussed. First, as shown in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
concurrently with a rendering of the one or more video streams stream within the first display area of the second graphical user interface arrangement on the display device of the computing device associated with the selection of content data.
Second, one video stream (participant 42), is positioned at the bottom of the collaboration user interface screen 18. Griffin FIG. 3.
Claim 18
Griffin teaches the system of claim 16, 
wherein the program module comprises at least one of a word processing program, a spreadsheet program, a presentation program, a chat program, a messaging program, or a file sharing program.
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53.
Claim 19
Griffin teaches the system of claim 16, 
wherein the first graphical user interface arrangement comprises a menu of program modules, wherein the menu of program modules comprises at least two or more of a word processing program, a spreadsheet program, a presentation program, a chat program, a messaging program, or a file sharing program.

Claim 20
Griffin teaches the system of claim 16, 
wherein the second graphical user interface arrangement displays a number of graphical elements, wherein each graphical element represents an individual file of a plurality of files, 
“Any content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
wherein the instructions further cause the one or more processing units to: receive a selection of a file from the plurality of files; 
“The host, or if applicable another participant, may choose to preview the proposed content.” Griffin ¶ 38.
receive an input command indicating a gesture to move the file from the first display area comprising the graphical elements to the second display area; 
“[T]he host may choose to offer the share to the other participant or dismiss the content.” Griffin ¶ 38. This step is the same as it was for the first content item that was shared: “The content item(s) is selectable for previewing via the representation of 
and in response to the input command, share the file with computing devices associated with users participating in the communication session.
As previously discussed, any time another file is selected for presentation, the processor 28, 32 is operative to “generate a user interface screen including a presentation of the at least one content item (block 74); and share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 23
Griffin teaches the system of Claim 1, 
wherein the transition from the first graphical user interface arrangement to the second graphical user interface arrangement in response to the selection of the content data of the at least one data type is restricted to the computing device associated with the selection of content data.
On page 12 of the November 12, 2020 Response, the Applicant alleges that a person of ordinary skill would understand paragraph 19 to provide support for this new claim. Paragraph 19 does not say anything about “restricting” the transition, it merely says that one participant may “independently view the contents of the selected file while staying engaged.” Even assuming one of ordinary skill in the art would understand “independently” to mean “without causing changes on the other participants’ computers,” Griffin explicitly teaches that prior to actually sharing the content item in block 76, “[t]he content item(s) is selectable for previewing via the representation of the notification, and the processor 28, 32 is operative to detect selection of the content item(s) for previewing (block 68) and generate a user interface screen including a preview of the content item(s) (block 70).” Griffin ¶ 59 (emphasis added).
.
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffin and Cholkar as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2018/0070008 A1 (“Tyagi”).
Claim 24
Griffin and Cholkar teach the system of claim 16, wherein the one or more video streams comprises a participant or content, see Griffin ¶ 24, but neither reference appears to explicitly disclose whether or not the one or more video streams is selected based on the activity level of at least one of: participant motion, participant lip motion, or participant facial expressions.
Tyagi, however, teaches a system that selects one or more video streams based on an activity level, wherein:
the one or more video streams is selected based on the activity level of at least one of: participant motion, participant lip motion, or participant facial expressions.
“As an example, communication device 120 may switch a source of the video feed to video camera 110-b based at least in part on the amount of time of the lip movement of the participant satisfying a threshold. Thus, communication device 120 may switch a source of the video feed to a different video camera 110 to focus on an active speaker among multiple participants on the same end of the video call.” Tyagi ¶ 67.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin and Cholkar by copying Tyagi’s technique of selecting the active participant based on lip movement satisfying a threshold. One would have been motivated to combine Tyagi with Griffin and Cholkar because selecting an active participant based on his lip movements “may enhance a user experience associated with the video call, such as by enabling a user to determine who is speaking among multiple participants on the same end of the video 
III.	GRIFFIN, CHOLKAR, AND KURUPACHERIL TEACH CLAIM 25.
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffin and Cholkar as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2015/0049162 A1 (“Kurupacheril”).
Claim 25
Griffin and Cholkar teach system of claim 16, wherein the one or more video streams comprises a participant or content, see Griffin ¶ 24, but neither reference explicitly discloses whether or not the one or more video streams is selected based on the activity level of at least one of: content modification, page turning activity of the content, a number of participants of the communication session having the content displayed, the participant entering the communication session or the participant leaving the communication session.
Kurupacheril, however, teaches a system configured to select one or more video streams based on the activity level of at least one of:
content modification, page turning activity of the content, a number of participants of the communication session having the content displayed, the participant entering the communication session or the participant leaving the communication session.
“If participant entries exist at the participant database, at 304 the process 300 may review the participants to determine whether constant participants are present, e.g., by determining whether participants are entering or leaving the meeting, e.g., by identifying whether new participants are entering or old participants are exiting the multimedia data stream.” Kurupacheril ¶ 29. “At 318, the process 300 may update the GUI display, e.g., to show perspective video . . . to change focus to perspective video of an active speaker (e.g., pop-up focus type), to show perspective video of participants entering or exiting the meeting, etc.” Kurupacheril ¶ 29.
.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142